The motion for leave to proceed in forma pauperis is granted. The petition for writ of certiorari to the Criminal Court, Lake County, Indiana is denied for the reason that it does not appear from the papers submitted that petitioner has exhausted state remedies by appealing to the highest court of the state the judgment sought to be reviewed. Under the law of Indiana the permission of the trial court to appeal as a poor person, which petitioner alleges was refused, does not appear to be necessary in order to take an effective appeal (see State ex rel. Rankin v. Worden, 40 N. E. 2d 970).